NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1864-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DERRICK A. JOHNSON,

     Defendant-Appellant.
_______________________

                   Submitted September 28, 2021 – Decided November 9, 2021

                   Before Judges Messano, Accurso and Enright.

                   On appeal from an interlocutory order of the Superior
                   Court of New Jersey, Law Division, Middlesex County,
                   Indictment No. 18-11-1496.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Caroline Bielak, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Nancy A. Hulett, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, it is hereby ordered that the appeal is

dismissed with prejudice and without costs.




                                                                             A-1864-20
                                        2